      9:20-cv-01940-TMC            Date Filed 07/29/21   Entry Number 85       Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Lawrence Lamont Ingram,                       )
                                              )             C/A No. 9:20-cv-1940-TMC
                      Plaintiff,              )
                                              )
       v.                                     )                   ORDER
                                              )
Warden Kenneth Sharpe, A.W. Dean,             )
Lt. Redden, Lt. Perry, Sgt. Janke,            )
Cpl. Laster, and Lt. June,                    )
                                              )
                      Defendants.             )
                                              )

       Plaintiff Lawrence Lamont Ingram, a state prisoner proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred to a magistrate

judge for all pretrial proceedings. Plaintiff filed numerous motions and documents, many of which

were incomprehensible or frivolous. On August 26, 2020, Plaintiff filed a motion for a default

judgment (ECF No. 27), and, on the same date, the Clerk of Court entered default as to Defendant

A.W. Dean (ECF No. 28). Plaintiff then moved for an evidentiary hearing (ECF No. 30) and for

appointment of counsel (ECF No. 31). On October 1, 2020, Plaintiff filed a document entitled “8th

Amendment,” setting forth various standards relating to claims under the Eighth Amendment and

lodging a general complaint about prison mail screening practices. (ECF No. 35). Plaintiff then

submitted a document styled “42 U.S.C. § 1997e(e)” in which he addressed the “state of mind”

requirement in excessive force claims against prison officials but did not indicate how he believes

it applies to his case. (ECF No. 39).

       The magistrate judge denied the motion to appoint counsel (ECF No. 32) and, on October

23, 2020, entered an order setting aside the clerk’s entry of default (ECF No. 41). On October 26,
         9:20-cv-01940-TMC             Date Filed 07/29/21    Entry Number 85     Page 2 of 5




2020, the clerk received from Plaintiff another motion for default (ECF No. 45) as well as a filing

entitled “§ 5036.7 . . . Specificity General Objections” in which Plaintiff discussed Rules 34 and

35 of the Federal Rules of Civil Procedure but did not indicate how they relate to his case or explain

why or to what he is objecting. (ECF No. 46). On October 27, 2020, the magistrate judge entered

an order denying Plaintiff’s third motion for default judgment as moot. (ECF 48). Shortly

thereafter, Plaintiff filed a letter discussing the Ninth Amendment. (ECF No 50). Next, Plaintiff

filed a “motion for an order compelling discovery.” (ECF No. 52). Defendants filed a response

indicating that they had, in fact, responded to the discovery requests. (ECF No. 54). On November

18, 2020, the magistrate judge denied the motion to compel as moot. (ECF No. 55). Finally, on

December 16, 2020, Plaintiff filed a “response to Defendants’ retaliation, deliberate indifference”

which cited, without explanation, numerous passages from the Bible. (ECF No. 57).

           On January 4, 2021, Defendants filed a motion for summary judgment (ECF No. 61),

arguing that they are protected by Eleventh Amendment immunity; that Plaintiff failed to establish

a constitutional violation; and that they are entitled to qualified immunity, (ECF No. 61-1 at 4–

13).       The magistrate judge then issued a Roseboro1 order advising Plaintiff of “the

dismissal/summary judgment procedures and the possible consequences [of failing] to respond

adequately to defendants’ motion” within the specified time. (ECF No. 62). On February 2, 2021,

Plaintiff filed a response to Defendants’ summary judgment motion, arguing that the district court

abused its discretion in setting aside the entry of default three months earlier and noting that Rule

14 which governs impleader was modeled on Admiralty Rule 56. (ECF No. 66). Plaintiff did not

address any of Defendants’ grounds for summary judgment. See id. On February 3, 2021, the

clerk’s office issued a deficiency notice to Plaintiff advising him that his response was unsigned



1
    Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

                                                          2
      9:20-cv-01940-TMC           Date Filed 07/29/21      Entry Number 85         Page 3 of 5




and that “[a]ny document filed with the Court by a pro se filer must bear the filer’s original

signature.” (ECF No. 67). On March 1, 2021, the clerk’s office issued a second deficiency notice

indicating Plaintiff needed to sign his filing within ten days. (ECF No. 71). On March 11, 2021,

Plaintiff’s signed response in opposition to summary judgment was filed. (ECF No. 73). The

response incorporated Plaintiff’s previous arguments, see (ECF No. 66), and opposed summary

judgment on additional grounds including the provisions of Rule 9 of the Federal Rules of Civil

Procedure, (ECF No. 73 at 2–3), and the Title VII burden-shifting framework set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), (ECF No. 80). Plaintiff also submitted

documents pertaining to service of process and his own considerable disciplinary history within

the South Carolina Department of Corrections (“SCDC”). (ECF Nos. 79, 80-1).

        Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court grant Defendant’s summary judgment motion. (ECF No. 81).

Specifically, the magistrate judge concluded as follows: (1) that all Defendants are employed by

SCDC, which is an agency and an alter ego of the state of South Carolina and, therefore, “to the

extent Plaintiff is attempting suit against Defendants in their official capacities, Defendants are

entitled to Eleventh Amendment immunity,” id. at 6; (2) that Plaintiff failed to establish a question

of material fact as to whether Defendants violated his constitutional rights, id. at 7–11; and (3) that

because “Plaintiff has failed to establish a genuine issue of material fact on any of his allegations

of constitutional violations,” Defendants “are also shielded from liability by qualified immunity in

their individual capacities,” id. at 12.

        On June 11, 2021, the Report was mailed to Plaintiff (ECF No. 82) at the Lee Correctional

Institution address he provided to the court, (ECF No. 53); however, on July 23, 2020, it was

returned marked “not deliverable as addressed.” (ECF No. 83). As of the date of this order,



                                                  3
         9:20-cv-01940-TMC           Date Filed 07/29/21        Entry Number 85         Page 4 of 5




however, Plaintiff remains housed at Lee Correctional Institution.2 Plaintiff was advised of his

right to file specific objections to the Report, (ECF No. 81 at 13), but failed to do so. The time for

Plaintiff to object to the Report expired some time ago, and this matter is ripe for review.

          The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report

to which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge's proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). In the absence of specific objections, the court reviews the matter only for clear error.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must ‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee's note). The court

may accept, reject, or modify, in whole or in part, the recommendation made by the magistrate

judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, in the absence

of specific objections to the Report and Recommendation, this court is not required to give any

explanation for adopting the recommendation. Greenspan v. Brothers Prop. Corp., 103 F. Supp.

3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).




2
    See https://public.doc.state.sc.us/scdc-public (incarcerated inmate search) (last visited July 27, 2021).
                                                       4
      9:20-cv-01940-TMC         Date Filed 07/29/21      Entry Number 85       Page 5 of 5




       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court finds no clear error in the Report and agrees with the magistrate judge that

Defendants are entitled to summary judgment. Accordingly, the court ADOPTS the Report (ECF

No. 81), which is incorporated herein, and GRANTS Defendants’ motion for summary judgment.

(ECF No. 61).

       IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
July 29, 2021


                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                5
